Case: 21-50776     Document: 00516279347          Page: 1     Date Filed: 04/13/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 13, 2022
                                   No. 21-50776                            Lyle W. Cayce
                                                                                Clerk

   Rogelio Barron, individually and on behalf of Anthony Barron,
   deceased; Maria Barron, individually and on behalf of Anthony
   Barron, deceased,

                                                            Plaintiffs—Appellants,

                                      versus

   United States of America,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:18-CV-1184


   Before Stewart, Clement, and Elrod, Circuit Judges.
   Jennifer Walker Elrod, Circuit Judge:
          The parents of decedent Anthony Barron appeal the district court’s
   ruling that it lacked jurisdiction under the Federal Tort Claims Act (FTCA)
   to hear their claim. For the reasons discussed below, we REVERSE the
   decision of the district court and REMAND for further proceedings
   consistent with this opinion.
Case: 21-50776         Document: 00516279347           Page: 2   Date Filed: 04/13/2022




                                        No. 21-50776


                                             I.
          Camp Bullis is a 28,000-acre military training base outside of San
   Antonio, Texas. About 90 miles of road run though Camp Bullis, including
   Wilkerson Road. 1 Part of Wilkerson Road has a low water crossing on a flood
   plain with a gate to block the crossing.
          On October 30, 2015, beginning in the early morning, Camp Bullis
   experienced heavy rain.         That day, two officers were responsible for
   inspecting the low water crossings in Camp Bullis (including the one on
   Wilkerson Road) for flooding. The officers began by inspecting Camp Bullis
   Road, which they closed.
          That same morning, Anthony Barron, a civilian contractor, was
   driving to work in Camp Bullis. It is likely that Barron saw that Camp Bullis
   Road was closed and chose to take Wilkerson Road instead. The gate on
   Wilkerson Road was open. Barron tried to traverse the low water crossing in
   his vehicle but was swept away and ultimately drowned.
          Barron’s parents sued the United States. They claimed that the
   United States failed to: (1) inspect, close, and lock the gate, or otherwise
   restrict access to the low water crossing; (2) warn Barron of potential
   flooding; and (3) install guardrails that may have prevented flood waters from
   sweeping away Barron’s vehicle. The United States moved to dismiss,
   arguing that the claims were barred by the discretionary function exception
   to the FTCA. The district court granted the government’s motion, holding
   that it did not have jurisdiction because the government was exercising a
   discretionary function.       Barron’s parents filed a motion to amend the
   judgment expanding on earlier arguments regarding the government’s duty



          1
              Wilkerson Road was previously unnamed.




                                             2
Case: 21-50776       Document: 00516279347          Page: 3   Date Filed: 04/13/2022




                                     No. 21-50776


   to inspect, close, and lock the gate, or otherwise restrict access. The district
   court denied this motion. Barron’s parents appealed on the grounds that the
   decision to close and lock the gate did not fall under the discretionary
   function exception.
                                         II.
            Questions of sovereign immunity and subject matter jurisdiction are
   reviewed de novo. Gonzalez v. United States, 851 F.3d 538, 542–43 (5th Cir.
   2017).
                                         III.
            The FTCA waives the United States’ sovereign immunity in tort
   claims brought against any government employee acting in the scope of his
   employment. 28 U.S.C. § 1346(b)(1). But sovereign immunity is not waived
   if the government employee is “perform[ing] a discretionary function or duty
   on the part of a federal agency.” Id. § 2680(a). Two conditions must be met
   for this exception to apply.      First, the conduct in question must be
   “discretionary in nature.” United States v. Gaubert, 499 U.S. 315, 322 (1991).
   Second, the conduct must be “of the kind that the discretionary function
   exception was designed to shield.” Id. at 322–23 (quoting Berkovitz ex rel.
   Berkovitz v. United States, 486 U.S. 531, 536 (1988)).
                                         A.
            The first question is whether closing and locking the gate was
   “discretionary in nature.” To be discretionary, an action must involve “an
   element of judgment or choice.” Id. at 322 (quotation omitted). A function
   is not discretionary if a government regulation requires a particular action
   because, in that case, “the employee has no rightful option but to adhere to
   the directive.” Id. (quotation omitted).




                                          3
Case: 21-50776      Document: 00516279347            Page: 4   Date Filed: 04/13/2022




                                      No. 21-50776


          The key provision at issue here is Camp Bullis regulation 350-1, § 2–
   3(d), which provides that “[a]ll Range/Control Area/Impact Area gates will
   either be locked or guarded by the unit using the area.” The government
   argues that the phrase “by the unit using the area” modifies both “locked”
   and “guarded,” so the regulation can be properly interpreted to mean that
   “the gate must be locked by the unit using the area.” In the government’s
   view, because it was not required that the gate be always locked, choosing to
   lock the gate was discretionary.
          The district court agreed with this interpretation: “[u]nder
   conventional rules of grammar, ‘[w]hen there is a straightforward, parallel
   construction that involves all nouns or verbs in a series,’ a modifier at the end
   of the list ‘normally applies to the entire series.’” Order Denying Motion to
   Amend Judgment at 9, Barron v. United States, No. 5:18-CV-1184 (W.D. Tex.
   July 13, 2021) (Dkt. No. 65) (quoting Facebook, Inc. v. Duguid, 141 S. Ct. 1163,
   1169 (2021)). The district court noted that other indicia of meaning support
   this interpretation. For example, because there is a shooting range beyond
   the gate, it follows that in the interest of safety the gate would need to be
   locked only when the range is in use—when there is a “unit using the area.”
          But that is not the most natural reading of the regulation. Interpreted
   properly, the phrase “by the unit using the area” modifies “guarded,” but
   not “locked.” Therefore, the regulation provides that either the gate must
   be “locked,” or it must be “guarded by the unit using the area.” See Barnhart
   v. Thomas, 540 U.S. 20, 26–28 (2003). The Supreme Court provided an
   instructive example on interpreting provisions like this one:
          Consider, for example, the case of parents who, before leaving
          their teenage son alone in the house for the weekend, warn him,
          “You will be punished if you throw a party or engage in any
          other activity that damages the house.” If the son nevertheless
          throws a party and is caught, he should hardly be able to avoid




                                           4
Case: 21-50776      Document: 00516279347           Page: 5    Date Filed: 04/13/2022




                                     No. 21-50776


          punishment by arguing that the house was not damaged. The
          parents proscribed (1) a party, and (2) any other activity that
          damages the house.
   Id. at 27. This textual analysis is further bolstered by the absence of a comma
   after the word “guarded.” As the district court noted, it is more likely that
   “by the unit using the area” modifies both “locked” and “guarded” when
   “a comma separates the antecedents from the modifier.” There was no
   comma here, further indicating that “by the unit using the area” modifies
   only “guarded.” Therefore, because there was no unit using the area in the
   early hours of October 30, 2015, the gate was required to be locked.
          Other rules regarding the gate buttress this interpretation. Regulation
   350-1, § 2–3(a) provides that the area beyond the gate is to be “marked by
   warning signs and/or locked barriers”; those who wish to access the area
   “must report to Range Control and coordinate the reason, destination, and
   routes to be used prior to their being allowed entry”; and “[u]nauthorized
   entry is a federal offense and those apprehended will be prosecuted” (there
   is even a sign affixed to the gate that reads, “NO TRESPASSING.
   VIOLATORS WILL BE PROSECUTED.”). Section 2–3(a) also provides
   that “[e]ntry into the [area behind the gate] is strictly prohibited without
   Range Control permission and possession of a key does not in any way imply
   free access.” These rules indicate that securing the area behind the gate was
   of great importance, and that locking it was therefore required. For safety
   purposes, it is not surprising that the gate preceding a shooting range must
   be locked at all times, even when a unit is not in the area, especially because
   “units train[] and shoot live rounds ‘at all different hours . . . almost in all
   weather conditions . . . to simulate combat conditions.’”
          Testimony further suggests that locking the gate was not
   discretionary. Five witnesses indicated that the gate was normally locked.
   Of course, just because the gate was “normally” locked does not itself prove




                                          5
Case: 21-50776     Document: 00516279347           Page: 6   Date Filed: 04/13/2022




                                    No. 21-50776


   that locking the gate was mandatory. But just because it was open from time
   to time similarly does not make unlocking the gate discretionary. After all,
   there were times when the gate was supposed to be open. As one witness put
   it, the road served as a “limited-use access point to the ranges for certain
   individuals.” Another witness noted that the gate could be opened to let
   through sanitation workers with heavy equipment. This just goes to show
   that the default position of the gate was to be locked—even more indication
   that locking it was nondiscretionary.
          Considering other regulations around the gate, testimony, and, most
   importantly, the text of the regulation itself, locking the gate was not
   discretionary. For this reason, the discretionary function exception does not
   apply, and the FTCA has waived the government’s sovereign immunity.
          Because the government is required to meet both conditions for the
   discretionary function exception to apply, we do not need to assess whether
   the conduct here was “of the kind that the discretionary function exception
   was designed to shield.” Gaubert, 499 U.S. at 322–23.
                           *               *            *
          Because the discretionary function exception does not apply, we
   REVERSE the decision of the district court and REMAND for further
   proceedings consistent with this opinion.




                                           6